POLLOCK, J.
Epitomized Opinion
Published Only In Ohio Law Abstract
Swift & Co. of Amsterdam, N. Y., brought an action against Schwartz, who was conducting a retail business in Youngstown, O., under the name of the Swift Notion Co. and selling the former’s merchandise. The Swift Co. brought an action against Schwartz to recover the purchase price of certain articles sold to Schwartz. Schwartz admitted the indebtedness but claimed $177.00 as damages for failure of the Swift Co. to ship certain goods. The case was tried in the Municipal Court and after judgment, was appealed to the Common Pleas. This court rendered a judgment for the Swift Co. and dismissed the cross-petition. Schwartz then prosecuted error. In reversing the judgment of the lower court, the Court of Appeals held:
1. As the letter written by Schwartz asking for samples asked for the cash price on immediate delivery, the offer of the seller was an offer to sell at a certain price, and the acceptance of this offer by the buyer, Schwartz, constituted a binding contract.